United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Witold Moskal			:
Application No. 16/413,858			:		Decision on Petition
Filing Date: May 16, 2019			:				
Attorney Docket No. F-6680-CON1		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed September 17, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

The application was electronically filed on May 16, 2019.  The Electronic Acknowledgement Receipt dated May 16, 2019 includes an authorization to charge any necessary fees under 
37 C.F.R. § 1.17 to Deposit Account No. 50-6098.

On January 5, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was filed on Tuesday, April 6, 2021, without a payment for an extension of time.  The reply does not include language authorizing the Office to charge the required extension fee for a one-month extension of time to a deposit account.

The Office issued a Notice of Abandonment on September 14, 2021.  The notice states the application is abandoned because the reply filed April 6, 2021, is untimely.  

The petition was filed on September 17, 2021.

37 C.F.R. § 1.136(a)(3) states, with emphasis added,

An authorization to charge all required fees, fees under §1.17, or all required extension of time fees will be treated as a constructive petition for an extension of time in any concurrent or future reply requiring a petition for an extension of time under this paragraph for its timely submission.

Pursuant to 37 C.F.R. § 1.136(a)(3), Deposit Account No. 50-6098 should have been charged the fee for a one-month extension of time, and the reply filed April 6, 2021, is a timely reply to the Office action.

In view of the prior discussion, the holding of abandonment is hereby withdrawn. 

Technology Center Art Unit 3686 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions